Citation Nr: 0844456	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-17 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for a right knee 
condition.

2. Entitlement to service connection for a left knee 
condition.

3. Entitlement to service connection for a bilateral hip 
condition, to include as secondary to service-connected 
residuals of a left ankle injury.

4. Entitlement to service connection for low back pain, to 
include as secondary to service-connected residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1985 and February 1985 to December 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied service connection for a 
right knee condition, left knee condition, bilateral hip 
condition, and low back pain.

Subsequent to the issuance of the March 2005 Statement of the 
Case (SOC), November 2007 SOC, and November 2007 Supplemental 
Statement of the Case (SSOC), the veteran submitted 
additional evidence which was not considered by the RO.  The 
veteran, through his representative, has waived RO 
consideration of that evidence in an August 2008 submission.  
As such, the Board may consider the appeal.  38 C.F.R. § 
20.1304 (2008).

In August 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims folder.  

An August 2008 private medical record shows diagnosis of 
post-traumatic stress disorder (PTSD) due to an in-service 
parachute accident.  This is REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1. The preponderance of the evidence does not establish that 
the veteran has a right knee disability that had its onset in 
service or is otherwise related to his active military 
service.  

2. The preponderance of the evidence does not establish that 
the veteran has a left knee disability that had its onset in 
service or is otherwise related to his active military 
service.  

3. The preponderance of the evidence does not establish that 
the veteran has a bilateral hip disability that had its onset 
in service, is otherwise related to his active military 
service, or is etiologically related to a service-connected 
disability.  

4. The preponderance of the evidence does not establish that 
the veteran has a low back disability that had its onset in 
service, is otherwise related to his active military service, 
or is etiologically related to a service-connected 
disability.  


CONCLUSIONS OF LAW

1. A right knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2. A left knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3. A bilateral hip disability was not incurred in or 
aggravated by active military service, nor is such a 
disability proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

4. A low back disability was not incurred in or aggravated by 
active military service, nor is such a disability proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Service Connection

The veteran is seeking service connection for a right knee 
condition, left knee condition, bilateral hip condition, and 
low back pain.  As will be explained below, the Board finds 
that the criteria for service connection are not met.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

a. Right Knee

The veteran contends that he has a right knee condition as a 
result of active service.  For the following reasons, the 
Board concludes that service connection is not warranted.

After a thorough review of the claims folder, the Board finds 
that the medical evidence of record fails to demonstrate the 
existence of a current disability of the right knee.  A 
service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 3 Vet. App. 141, 144 (1992).  
Here, the veteran's VA medical records show that he was 
treated in May 2006 after falling into a sink hole and 
twisting his knee.  The veteran was found to have a torn 
ligament in the right knee.  The nature of the injury was 
described as acute but stable.  Aside from the May 2006 
treatment notes, there is no other mention of the veteran's 
right knee in his VA treatment records.  

The veteran has submitted a private medical consultation 
report dated in August 2008 from B.M. Estoesta, M.D.  
Although the report primarily addresses the veteran's right 
shoulder and left ankle conditions, it also provides a brief 
assessment of his musculoskeletal system.  Specifically, it 
notes that there is moderate discomfort of the right shoulder 
and left ankle with no problems with the neck, lumbar spine, 
knees elbows, or wrists.  

Based on the foregoing, the Board concludes that the 
preponderance of the medical evidence establishes that the 
veteran does not currently have a right knee disability.  The 
Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  Here, 
while the VA medical records show treatment of the right knee 
in May 2006 for a nonservice-related injury, there is no 
indication that this injury resulted in a chronic disability.  
Rather, the absence of follow-up treatment suggests that the 
injury was a temporary condition that resolved with 
treatment.  Without medical evidence of a current disability 
of the right knee, the veteran's claim fails to meet the 
requirements for service connection.  See Hickson, supra.

In determining whether service connection is warranted, VA 
must determine whether the preponderance of the evidence 
supports or is against the claim.  In this case, the 
preponderance of the evidence is against the veteran's claim 
of service connection for a right knee condition, and the 
claim must be denied.  See 38 U.S.C.A. 5107(b); Gilbert, 
1 Vet. App. 49, 55 (1990).

b. Left Knee

The veteran contends that he has a left knee condition as a 
result of active service.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

The Board finds that the veteran has failed to submit any 
competent medical evidence demonstrating a current disability 
of the left knee.  His VA medical records are completely 
silent concerning any complaints, treatment or a diagnosis of 
a left knee condition.  With respect to his private medical 
records, the only reference to his left knee is in the August 
2008 medical consultation report from Dr. Estoesta, which 
shows that there are no problems with his knees.  Although 
the VA and private medical records reflect extensive 
treatment for the right shoulder and the left ankle, there is 
nothing in there indicative of a left knee problem.  In light 
of the aforementioned medical evidence, the Board concludes 
that the veteran does not currently have a left knee 
disability.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a left knee condition.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

c. Bilateral Hips

The veteran contends that he has a bilateral hip condition as 
a direct result of active service or as secondary to his 
service-connected residuals of a left ankle injury.  However, 
a review of the claims file reveals that there is no medical 
evidence indicating that the veteran has a current bilateral 
hip disability.  VA medical records and private medical 
records are completely silent for complaints, treatment or a 
diagnosis of any condition relating to the hips.  

As the medical evidence of record fails to show a current 
disability of the bilateral hips, the Board concludes that 
neither direct nor secondary service connection is warranted.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

d. Low Back

The veteran contends that he has low back pain as a direct 
result of active service or as secondary to his service-
connected residuals of a left ankle injury.  VA treatment 
records mention nothing about low back pain nor do they 
reflect any other complaints or problems associated with the 
low back.  The only medical evidence of record that 
references the veteran's low back is the August 2008 medical 
consultation report from Dr. Estoesta, which states that the 
veteran has no problems with the lumbar spine.  In light of 
these findings, the Board concludes that service connection 
for low back pain on either a direct or secondary basis is 
not warranted. 

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for low back pain.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55 .

II. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the veteran's claims, a 
letter dated in May 2004 partially satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  In this regard, the letter advised 
the veteran what information and evidence was needed to 
substantiate his claims of direct service connection.  It 
also requested that he provide enough information for the RO 
to request records from any sources of information and 
evidence identified by the veteran.  The veteran was also 
expressly advised of the need to submit any evidence in his 
possession pertaining to his claims.  Finally, the letter 
advised the veteran what information and evidence would be 
obtained by VA, including medical records, employment 
records, and records from other Federal agencies.

In this case, the veteran has claimed entitlement to service 
connection for a bilateral hip condition and low back pain on 
not only a direct basis but also a secondary basis.  He has 
not, however, been provided with notice regarding the 
evidence and information necessary to warrant secondary 
service connection.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc) (it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service- connected disease or injury has chronically 
worsened the disability for which service connection is 
sought).  Despite such error, the Board finds that it may 
still proceed with a decision on these issues.  As discussed 
in more detail above, the Board is denying the veteran's 
bilateral hip and low back claims, asserted as secondary to 
his service-connected left ankle disability, on the basis of 
no current disability.  The veteran has already been provided 
notice that he must submit evidence of a current disability; 
therefore, the remaining elements relevant to substantiating 
a secondary service connection claim are moot, and the lack 
of notice of these elements does not prejudice the veteran.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant).  

During the pendency of the appeal, the VCAA notice 
requirements were interpreted to apply to all aspects of 
claims, to include the assignment of disability rating and 
effective date elements.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the veteran was given notice in 
accordance with Dingess in a November 2007 letter, this 
letter was not sent prior to the issuance of the November 
2007 SSOCs, which readjudicated the veteran's claims.  
Nevertheless, since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  

As discussed above, the VCAA provisions have been considered 
and complied with. The veteran was notified and therefore 
aware of the evidence needed to substantiate his claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process and was afforded 
opportunities to submit evidence and provide testimony.  In 
addition, he is represented by the American Legion who is 
well versed in VA law.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway v. Principi, 353 F. 3d. 1369 (Fed. 
Cir. 2004).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records have been obtained.  Private medical records 
identified by the veteran have also been associated with the 
claims file.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran currently 
has the claimed disabilities is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The veteran has received extensive medical 
treatment for other conditions, namely for his service-
connected right shoulder and left ankle, and none of the 
treatment records on file bear a diagnosis relating to the 
knees, hips or low back.  As there is no medical evidence 
that the veteran has a current disability, the Board 
concludes that an examination is not necessary to the 
resolution of this claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

1. Entitlement to service connection for a right knee 
condition is denied.

2. Entitlement to service connection for a left knee 
condition denied.

3. Entitlement to service connection for a bilateral hip 
condition, to include as secondary to service-connected 
residuals of a left ankle injury, is denied.

4. Entitlement to service connection for low back pain, to 
include as secondary to service-connected residuals of a left 
ankle injury, is denied.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


